DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2014/0158626 to Ziemer in view of USPN 6,346,557 to Argy, USPAP 2003/0139715 to Dodge, USPAP 2006/0246272 to Zhang, and/or USPN 4,559,243 to Passler.
Claims 1, 4, 5, 10 and 11, Ziemer discloses an absorbent foam composite sheet comprising water resistant (e.g. polyethylene) fibers, binder fibers, and foaming surfactant (see entire document including [0001], [0009]-[0011], [0046], and [0056]-[0062]).
Ziemer does not appear to mention the absorbent foam composite sheet density but Argy and Zhang disclose that it is known in the art to construct foam with a density of 0.03-0.08 (column 4, lines 22-25 and column 5, lines 39-44 of Argy) or 0.01 to 0.5 g/cc ([0051] and [0055] of Zhang) to provide a soft and flexible absorbent foam. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the absorbent foam composite sheet with the claimed density, to provide a soft and flexible absorbent foam and because is within the general skill of a worker in the art to select a foam density on the basis of the desired foam characteristics.
Ziemer does not appear to mention the absorbent foam composite comprising cellulosic fibers, or the claimed water resistant (synthetic) fiber/cellulosic fiber/binder fiber percentages, but Argy, Zhang, and Passler teach that it is known in the absorbent foam art to include cellulosic (e.g. wood pulp) fibers to improve absorbency and that the chosen fiber mixture composition is easily determinable by one skilled in the art and varied based on the intended application (see entire documents including column 2, lines 9-32 of Argy, [0089] and [0090] of Zhang, and column 2, lines 52-64 and column 4, lines 49-61 of Passler). Argy discloses that it is known in the art to include synthetic fibers in an amount of 0-20% by weight based on the desired level of reinforcement (column 3, lines 33-45), Zhang discloses that it is known in the art to include synthetic and/or natural fibers in an amount of 0-90% by weight based on the desired level of integrity and/or absorbency, and specifically mentions a mixture of 5-50% synthetic fibers and about 50-95% cellulosic fibers [0090], Passler discloses that it is known in the art to include synthetic fibers in an amount of 2-30% by weight and cellulosic fibers in an amount of up to about 50% by weight (paragraph bridging columns 3 and 4), and Dodge discloses that it is known in the art to include 30-90% by weight synthetic or wood fiber and 0-20% by weight binder ([0056] and [0059]). Therefore, it would have been obvious to one skilled in the art to include the claimed fibers in the claimed amounts to obtain an absorbent composite with improved absorbency and because the chosen fiber mixture should be easily 
Regarding the claimed properties (e.g. binder bonding adjacent fibers at fiber contact points, the cellulosic fibers being bonded to one another by means of hydrogen bonding, a Wet Caliper Retention greater than 40%, and a wet retention value in excess of about 60%) considering that the applied prior art discloses a substantially identical absorbent foam composite sheet in terms of structure and materials, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 2, the absorbent foam composite has a dry caliper between about 0.5 and about 40 mm [0065]. 
Claim 3, the absorbent foam composite has a thickness of between about 0.5 mm and about 5 mm [0065] and may be used as an absorbent in bandaging or a diaper [0082]. Zhang and Dodge teach that bandaging and diaper absorbents conventionally have a substantially planar structure (e.g. see figures of Zhang and Dodge). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the absorbent foam of Ziemer with any suitable shape, such as claimed, based on the intended application and because it is within the general skill of a worker in the art to select a known shape on the basis of its suitability and desired characteristics.
Claim 6, the foaming agent is selected from cationic and anionic surfactants and is present in said absorbent foam composite between about 0.05 and about 5% ([0019], [0046], and the Examples). 
Claim 7, the water resistant fibers comprise polymeric fibers selected from the group consisting of polyolefin, polyester, polyamide, and polylactic acid polymers [0058]. 

Claim 9, Ziemer does not appear to mention a superabsorbent material but Zhang and Dodge discloses that it is known in the art to include a superabsorbent material to improve absorbency ([0106] of Zhang and [0006] of Dodge). Therefore, it would have been obvious to one having ordinary skill in the art top include a superabsorbent to improve absorbency. 

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
The applicant asserts that it would not have been obvious to add cellulosic fibers, as taught by Argy, Zhang, and Passler, to the absorbent foam composite sheet of Ziemer, because there is no reasonable expectation of success. The applicant asserts that adding cellulosic material to the absorbent foam of Ziemer may render the foam unsatisfactory for its intended purpose. Applicant’s argument is not persuasive because Ziemer explicitly discloses that cellulose material may be present [0052].
The applicant also asserts that the prior art fails to teach or suggest an absorbent material comprising the combinations of between about 30 to about 80% cellulosic fibers by weight of the absorbent composite, a density between about 0.04 g/cc and about 0.005 g/cc, and a Wet Caliper Retention greater than 40%, as specified by applicant’s claim 1. The examiner respectfully disagrees. 
Ziemer does not appear to mention the absorbent foam composite sheet density but Argy and Zhang disclose that it is known in the art to construct foam with a density of 0.03-0.08 (column 4, lines 22-25 and column 5, lines 39-44 of Argy) or 0.01 to 0.5 g/cc ([0051] and [0055] of Zhang) to provide a soft and flexible absorbent foam. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the absorbent foam composite sheet with the claimed density, to provide a soft and flexible absorbent foam and because is within the general skill of a worker in the art to select a foam density on the basis of the desired foam characteristics.

Regarding the claimed properties (e.g. binder bonding adjacent fibers at fiber contact points, the cellulosic fibers being bonded to one another by means of hydrogen bonding, a Wet Caliper Retention greater than 40%, and a wet retention value in excess of about 60%) considering that the applied prior art discloses a substantially identical absorbent foam composite sheet in terms of structure and materials, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Although the RCE filed 8/19/2021 includes claim amendments, all of the claims are rejected with the same prior art applied in the Final Office action mailed 4/19/2021. MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the "same invention" claimed in the application prior to the entry of the 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789